United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2780
                                     ___________

Charles Scholl,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of South Dakota.
William A. Delaney, III, Contractor;    *
Steve Lee, Deputy Warden; Douglas       *      [UNPUBLISHED]
Weber, Warden, SD State Penitentiary; *
Jeff Bloomberg, Secretary of the        *
Department of Corrections; William      *
Janklow, Governor, State of South       *
Dakota,                                 *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: August 4, 2000
                               Filed: August 9, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      As relevant to this appeal, Charles Scholl, a South Dakota inmate, brought this
42 U.S.C. § 1983 suit alleging denial of access to the courts based on closure of his
prison’s law library in favor of providing contract attorneys to assist inmates with their
legal needs. The District Court1 granted summary judgment to defendants on Scholl’s
individual-capacity claims for damages, finding they were entitled to qualified
immunity. The parties later settled his related official-capacity claims, and he
preserved for appeal the Court’s qualified-immunity ruling. Having carefully reviewed
the record and the parties’ briefs, see Rouse v. Benson, 193 F.3d 936, 939 (8th Cir.
1999) (standard of review), we affirm.

       We find it was objectively reasonable for defendants to believe Scholl was not
denied access to the courts by expecting him to cooperate with the contract attorney
assigned to assist him, and by declining to provide him further legal assistance after he
filed a bar complaint against the contract attorney who in fact had been attempting to
assist him. See Walden v. Carmack, 156 F.3d 861, 869 (8th Cir. 1998) (in determining
whether qualified immunity applies, objective reasonableness of defendants’ actions
must be assessed in light of clearly established law when action occurred); cf. Lewis
v. Casey, 518 U.S. 343, 356 (1996) (“[W]e leave it to prison officials to determine how
best to ensure that inmates with language problems have a reasonably adequate
opportunity to file nonfrivolous legal claims challenging their convictions or conditions
of confinement.”) (emphasis added).

      Accordingly, we affirm.




      1
        The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-